Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 	and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: each independent claims 1 and 14 are lacking the essential element of a net as well as the central post.  
	With respect to the net, without the net, there is no sport net system, which the essential, fundamental part of applicant’s invention to provide a portable net system that is sturdy enough.  As stated in [0017] of the original disclosure “[0017]Disclosed sports net systems provide a sturdy framwork that plays just like permanet, in-ground, net post systems but is easily and quickly rollable or otherwise moveable to make the court space quickly available for another sport or activity. Disclosed systems may be used by facilities offerring any multi-use indoor or outdoor courts and wanting to enable play with an easy-to-move, rollable net system design. For example, advantages of disclosed described systems may be appreciated by facilities including but not limited to city and county parks departments, home owners and private sport clubs.”  
	Thus, without the net structure extending with respect to the posts-to-truss segment, there is no net support system. 
	With respect to claim 14, the limitations “and a reel configured for winding a superior strand of a net” is not positive limitations for indicating that a net device is positively claimed as part of the device of claim 14.
	In addition, without the center post the second and third truss cannot be connected within the sport net assembly.  In that regard attention to [0021] and [0024] of the specification “[0021]The second end member 200 includes a third truss segment 601 configured for coupling with second truss segment 501 (for example, through a center post) and having an inferior chord or span 611, a superior chord or span 631 and a plurality of struts 621 each extending between inferior span 611 and superior span 631.”
	And [0024]” [0024]A center post 301 includes a superior end configured for coupling between second truss segment superior span 531 and third truss segment superior span 631Page 5 of 22 as well as an inferior end configured to extend from second truss segment inferior span 511 and third truss segment inferior span 611 and further including a central base member 321 provided to the center post inferior end.”
	Thus, without the center post, the second and third truss cannot be coupled to form the net system.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 	or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and 	the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention was 	made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 6-12  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bixler et al US 6,550,491 (“Bixler”).
	As per claim 1, Bixler discloses a sports net system (portable sport structure 10), comprising: 
	a first end post having an inferior end and a superior end (upright member 12, having top-bottom ends)(Figs. 2-4; 3:19-29); 
	a first outside base member provided to the inferior end of the first end post (bottom post supported by wheel 28, i.e. a first outside member); 
	a first truss segment coupled with the first end post and having an inferior span, a superior span and a plurality of struts each extending between the inferior span and the superior span (first expansion section 11 connected to first post; note Fig. 3, 3: 19-65 in conjunction and 4:47+, regarding the components forming the first truss member; such as arms forming segments 38-40 and 42-44 to form the inferior-superior spans; also note Figs. 3 and 4 in conjunction to 5:6-9 regarding the use of additional support within the truss segment, such as support bracket 70); 
	a second truss segment coupled with the first truss segment and having an inferior span, a superior span and a plurality of struts each extending between the inferior span and the superior span (construed as the second, next, expansion section 11, connected with the first expansion section; each expansion section is identical in structure; thus, note again Figs. 3 and 4 in conjunction to 3:19-65, 4:47+ and 5:6-9, to such structure); 
	a third truss segment coupled with the second truss segment and having an inferior span, a superior span and a plurality of struts each extending between the inferior span and the superior span (construed as the next, expansion section 11, connected with the second expansion section; each expansion section is identical in structure; thus, note again Figs. 3 and 4 in conjunction to 3:19-65, 4:47+ and 5:6-9, to such structure); 
	a second end post having an inferior end and a superior end (upright 22 with top-bottom end)(Figs. 2 and 3; 3:19-29); 
	a second outside base member provided to the inferior end of the second post (a wheel 28 connected at the bottom of the upright member 22)(Figs. 1-3; 3:19-29);
and 
	a fourth truss segment coupled between the third truss segment and the second end post and having an inferior span, a superior span and a plurality of struts each extending between the inferior span and the superior span (construed as the next, expansion section 11, connected with the third expansion section; each expansion section is identical in structure; thus, note again Figs. 3 and 4 in conjunction to 3:19-65, 4:47+ and 5:6-9, to such structure).
	If there is any doubt regarding the examiner interpretations regarding the connection of the truss members to each other (i.e. separate trusses comparing to integral/ join trusses) it is noted that it has been held that  where the only difference between a prior art product and a claimed product is the  construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit.).
	Thus, forming Bixler’s truss/expansion sections as separate, to form the same sport portable structure would have nothing more than an obvious engineering choice.
	With respect to the examiner interpretations as the system includes four truss member, the examiner construed the “third truss segment”, to include two expansion sections, and the fourth truss member is the last expansion section, connected to the second, last upright 22.
	In addition, the use of any number of expansion sections, to include four such sections (i.e. truss members), would have been an obvious modification as to the intended use of the sport net system, the area to be use, and etc.   
	As per claim 2, with respect to wherein the inferior span of the first truss segment extends from a position adjacent to the inferior end of the first end post, the superior span of the first truss segment extends from a position between the inferior and superior ends of the first end post, the inferior span of the fourth truss segment extends from a position adjacent to the inferior end of the second end post, and the superior span of the fourth truss segment extends from a position between the inferior and superior ends of the second end post, note Figs. 3-4, and 4:47-5:11, regarding the structure of each expansion section 11 (to include the support bracket 70; again, as mention above the use of each section as “separate” would have been obvious), note the first truss/expansion section 11 connected with the first upright 12 and the fourth/last truss/expansion section connected to the upright member 22.
	As per claim 6, Bixler discloses wherein the first outside base member is arranged substantially perpendicular to the first end post and the second outside base member is arranged substantially perpendicular to the second end post (Figs. 1-3; the wheel 28, i.e. outside bases supporting uprights 12 and 22, first and second end posts, are perpendicular to the uprights; see also the examiner’s markings hereinafter).

    PNG
    media_image1.png
    1044
    1017
    media_image1.png
    Greyscale



	
	


	As per claim 7, Bixler discloses wherein the first truss segment superior span is arranged substantially perpendicular to both the first end post and first outside base member and wherein the fourth truss segment superior span is arranged substantially perpendicular to both the second end post and the second outside base member (the first truss/expansion section 11, connected to upright 12 is arranged substantially perpendicular to the post/upright as well as to the base/wheel 28; the last/fourth truss/expansion section 11, connected to upright 22 is arranged substantially perpendicular to the post/upright as well as to the base/wheel 28)(Figs. 1-3).
	As per claim 8, Bixler discloses wherein the first truss segment inferior span is arranged substantially parallel with the first truss segment superior span and the fourth truss segment inferior span is arranged substantially parallel with the fourth truss segment superior span (the first truss/expansion section 11, connected to upright 12 is arranged substantially parallel with the last/fourth truss/expansion section 11, connected to upright 22)(Figs. 1-4; again note 4:47-5:9 regarding the structure of each expansion section to include the interior-superior spans).
	As per claim 9, Bixler discloses further comprising a net extending between the first end post and the second end post (netting 76 extending between uprights 12 and 22)(Fig. 4; 5:10-28).
	As per claim 10, with respect to wherein the net includes a superior strand coupled with the first end post near the superior end and with the second end post near the superior end as well as an inferior strand coupled with the first ends post near the inferior end and with the second end post near the inferior end, note Fig. 3 in conjunction to Fig. 4 and 5:10-28, wherein each end of the uprights 12 and 22, includes upper section/s thereof to receive upper cable system 72 to connect the netting 76 to extend between the upright members (first and second end posts)) 
	As per claim 11, with respect to further comprising a tie-down strap tensioning the superior strand of the net towards the second truss segment and/or the third truss segment, construed as the upper cable system 72 (Figs. 3 and 4) as tie down means to connected the netting 76 between upright member 12 (first end post) and upright member 22 (second end post)(note also 5:10-28).
	As per claim 12, Bixler discloses wherein the first truss segment, the second truss segment, the third truss segment and the fourth truss segment are configured to maintain distance between the first and second end posts when tension is applied to the superior strand (in the use configuration as shown in Fig. 4; also 5:10+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixler  as applied to claim 1 above, and further in view of Sargent US 1,656,127 (“Sargent”).
	As per claim 3, Bixler is not specific regarding further comprising at least one first brace extending between the first truss segment superior span and one of the plurality of struts of the first truss segment and at least one second brace extending between the fourth truss segment superior span and one of the plurality of struts of the fourth truss segment.
	However, in a field utilizing truss/structure/brace members Sargent discloses the use of a brace members (5) while forming truss members (structure/section 1)(Figs. 1 and 2; L47-63).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bixler’s truss members with brace extending between the truss segments as taught by Sargent for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming truss segment further including brace member as providing additional structure support to the truss segment.
	Bixler utilizes bracket 70 as additional structure support, and a skilled artisan would have appreciated that having a brace means (as taught by Sargent) would have enhanced the additional structural support to each truss/expansion section.   
	Thus, within the modified Bixler by the teachings of Sargent the truss structure would have included at least one first brace extending between the first truss segment superior span and one of the plurality of struts of the first truss segment and at least one second brace extending between the fourth truss segment superior span and one of the plurality of struts of the fourth truss segment.
	As per claim 4, with respect to wherein the at least one first brace forms a diagonal of a rectangle formed by a portion of the first truss segment superior span, a portion of the first truss segment inferior span and two of the plurality of struts of the first truss segment and the at least one second brace forms a diagonal of a rectangle formed by a portion of the fourth truss segment superior span, a portion of the fourth truss segment inferior span and two of the plurality of struts of the fourth truss segment, note Figs. 1 and 2 of Sargent regarding the structure of truss (section 1) with the diagonal brace 5.  Within the modified Bixler the first truss/expansion section 11, connected to upright 12 and the last/fourth truss/expansion section 11, connected to upright 22(e.g. Figs. 1-4 of Bixler), would have included such truss structure with a diagonal brace (as taught by Sargent).
	As per claim 5, Bixler is not specific regarding further comprising a center post having a superior end coupled between the second truss segment superior span and the third truss segment superior span and having an inferior end extending from the second truss segment inferior span and the third truss segment inferior span and further including a central base member provided to the center post inferior end.
	However, Sargent discloses a center post having a superior end coupled between the second truss segment superior span and the third truss segment superior span and having an inferior end extending from the second truss segment inferior span and the third truss segment inferior span and further including a central base member provided to the center post inferior end (a center post 7 connected between two truss/section 1)(Fig. 1; L63-79).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bixler’s truss means to include a center post as taught by Sargent for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming truss segment connected to each other via known means, to include a center post therebetween two adjacent truss segments.  Furthermore, including a center post between adjacent truss members would have enhance the stability of the device as the expansion section are extended while in the use configuration.
	Within the modified Bixler by the teachings of Sargent the device would have further included a center post having a superior end coupled between the second truss segment superior span and the third truss segment superior span and having an inferior end extending from the second truss segment inferior span and the third truss segment inferior span and further including a central base member provided to the center post inferior end.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixler  as applied to claim 1 above, and further in view of Peterson US 6,939,255 (“Peterson”).
  	As per claim 13, Bixler is not specific regarding further comprising a reel provided to the first end post or the second end post and configured to adjust tension in a superior strand of a net extending between the first and second end posts.
	However, the use of such reel means is well known in the art as taught by Peterson (winch 12 and roller 40 connected within railing 50 (i.e. a first end post); pulleys 67-68 connected to railing 60 (i.e. a second end post); whereas cable 30 suspended netting 16 to be expending between the railing (end posts), as the winch and the cable system is design to adjust tension of the netting 16)(Figs. 1-5; note at least 4:61-5:9 as the operation of the winch-to-netting to pace the netting).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bixler’s to further comprising a reel provided to the first end post or the second end post and configured to adjust tension in a superior strand of a net extending between the first and second end posts as taught by Peterson for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results include such reel means within Bixler to assist in a more comfortable, easygoing, enhance manner to place Bixler’s netting in a tension manner (via cable system) upon the truss segments as the sport system in the expended-use configuration.    
Claims 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixler in view of Peterson.
	As per claim 14, since the claim’s limitations are very similar to claim 1, the examiner states that claim 14 is rejected over Bixler for the same reasons discussed above with respect to claim 1. 
	 It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	Bixler is not specific regarding and a reel configured for winding a superior strand of a net.
	However, Peterson discloses a winch 12 and roller 40 connected within railing 50 (i.e. a first end post); pulleys 67-68 connected to railing 60 (i.e. a second end post); whereas cable 30 suspended netting 16 to be expending between the railing (end posts), as the winch and the cable system is design to adjust tension of the netting 16)(Figs. 1-5; note at least 4:61-5:9 as the operation of the winch-to-netting to pace the netting).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bixler’s device and a reel configured for winding a superior strand of a net as taught by Peterson for similar reasons discussed above with respect to claim 13.
	As per claim 17, with respect to wherein the inferior spans, the superior spans and the plurality of struts each include tubular construction, the examiner construed the arms, sections, segments, upright, and etc. forming Bixler’s sport net system as such tubular construction as best shown in Figs. 1-3 and 5.
	In addition, if there is any doubt regarding such interpretation it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice; in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bixler’s wherein the inferior spans, the superior spans and the plurality of struts each include tubular construction for the reason that a skilled artisan would have been motivated as an obvious design/engineering/preference choice without any more. 
	As per claim 19, Bixler discloses wherein the first outside base member is arranged substantially perpendicular to the first end post and the second outside base member is arranged substantially perpendicular to the second end post (Figs. 1-3; the wheel 28, i.e. outside bases supporting uprights 12 and 22, first and second end posts, are perpendicular to the uprights; see also the examiner’s markings above with respect to claim 6).
	As per claim 20, Bixler discloses wherein the first truss segment superior span is arranged substantially perpendicular to both the first end post and first outside base member and wherein the fourth truss segment superior span is arranged substantially perpendicular to both the second end post and the second outside base member (the first truss/expansion section 11, connected to upright 12 is arranged substantially perpendicular to the post/upright as well as to the base/wheel 28; the last/fourth truss/expansion section 11, connected to upright 22 is arranged substantially perpendicular to the post/upright as well as to the base/wheel 28)(Figs. 1-3).
Claims 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixler and Peterson as applied to claim 14 above, and further in view of Sargent.
	As per claim 15, Bixler is not specific regarding further comprising at least one first brace extending between the first truss segment superior span and one of the plurality of struts of the first truss segment and at least one second brace extending between the fourth truss segment superior span and one of the plurality of struts of the fourth truss segment.
	However, in a field utilizing truss/structure/brace members Sargent discloses the use of a brace members (5) while forming truss members (structure/section 1)(Figs. 1 and 2; L47-63).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bixler’s truss members with brace extending between the truss segments as taught by Sargent for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming truss segment further including brace member as providing additional structure support to the truss segment.
	Bixler utilizes bracket 70 as additional structure support, and a skilled artisan would have appreciated that having a brace means (as taught by Sargent) would have enhanced the additional structural support to each truss/expansion section.   
	Thus, within the modified Bixler by the teachings of Sargent the truss structure would have included at least one first brace extending between the first truss segment superior span and one of the plurality of struts of the first truss segment and at least one second brace extending between the fourth truss segment superior span and one of the plurality of struts of the fourth truss segment.
	As per claim 16, with respect to wherein the at least one first brace forms a diagonal of a rectangle formed by a portion of the first truss segment superior span, a portion of the first truss segment inferior span and two of the plurality of struts of the first truss segment and the at least one second brace forms a diagonal of a rectangle formed by a portion of the fourth truss segment superior span, a portion of the fourth truss segment inferior span and two of the plurality of struts of the fourth truss segment, note Figs. 1 and 2 of Sargent regarding the structure of truss (section 1) with the diagonal brace 5.  Within the modified Bixler the first truss/expansion section 11, connected to upright 12 and the last/fourth truss/expansion section 11, connected to upright 22(e.g. Figs. 1-4 of Bixler), would have included such truss structure with a diagonal brace (as taught by Sargent).
	As per claim 18, Bixler is not specific regarding further comprising a center post having a superior end coupled between the second truss segment superior span and the third truss segment superior span and having an inferior end extending from the second truss segment inferior span and the third truss segment inferior span and further including a central base member provided to the center post inferior end.
	However, Sargent discloses a center post having a superior end coupled between the second truss segment superior span and the third truss segment superior span and having an inferior end extending from the second truss segment inferior span and the third truss segment inferior span and further including a central base member provided to the center post inferior end (a center post 7 connected between two truss/section 1)(Fig. 1; L63-79).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bixler’s truss means to include a center post as taught by Sargent for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming truss segment connected to each other via known means, to include a center post therebetween two adjacent truss segments.  Furthermore, including a center post between adjacent truss members would have enhance the stability of the device as the expansion section are extended while in the use configuration.
	Within the modified Bixler by the teachings of Sargent the device would have further included a center post having a superior end coupled between the second truss segment superior span and the third truss segment superior span and having an inferior end extending from the second truss segment inferior span and the third truss segment inferior span and further including a central base member provided to the center post inferior end.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, note the list of references cited upon the 892 form.WARD002 Utility: NonProvisional
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                     3/17/21

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711